         Case 3:18-cv-00220-ARS Document 25 Filed 05/30/19 Page 1 of 37



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

    DANIEL EDWARD CVIJANOVICH,                               Case No. 3:18-cv-220

                            Plaintiff,                 UNITED STATES SECRET
         v.                                          SERVICE’S MEMORANDUM IN
                                                       SUPORT OF MOTION FOR
    UNITED STATES SECRET SERVICE,                       SUMMARY JUDGMENT

                           Defendant.


        The United States of America by Drew H. Wrigley, United States Attorney for the

District of North Dakota, and James Patrick Thomas, Assistant United States Attorney, on behalf

of the United States Secret Service (the “Secret Service”), submits this memorandum in support

of its Motion for Summary Judgment.

                                         INTRODUCTION

        In this Freedom of Information Act (“FOIA”) suit, Plaintiff Daniel Edward Cvijanovich

(“Plaintiff”) seeks all records in the Secret Service’s possession pertaining to Plaintiff. For many

years, Plaintiff has been the subject of an open protective intelligence investigation by the Secret

Service, wherein the Secret Service is actively investigating Plaintiff as a security risk to Secret

Service protectees, protected facilities, or protected events.

        As set forth in detail herein and in the Secret Service’s declarations in support of this

Motion, the Secret Service has conducted reasonable searches for, and located, the documents

Plaintiff seeks. The Secret Service carefully reviewed the responsive documents and determined

it could produce a portion to Plaintiff with appropriate redactions. The Secret Service released

these documents to Plaintiff on May 2, 2019. 1 The Secret Service further determined that


1
  The Secret Service has since further reviewed and corrected a limited number of its redactions
on the documents released to Plaintiff. In most instances, the Secret Service revised annotations
identifying the FOIA exemptions it claimed, but without changing the substance of the redaction
         Case 3:18-cv-00220-ARS Document 25 Filed 05/30/19 Page 2 of 37



5 U.S.C. § 552(b)(7)(A) applies to exempt the remaining documents in their entirety, because

disclosure of those records would interfere with the Secret Service’s open protective intelligence

investigation of Plaintiff. Further, and in the alternative, numerous other FOIA exemptions

apply to portions of those withheld documents and would require extensive redaction of the

documents if released. Accordingly, the Court should find that the Secret Service has complied

with its obligations under FOIA, 5 U.S.C. § 552, and grant the Secret Service’s Motion for

Summary Judgment in its entirety.

                     FACTUAL AND PROCEDURAL BACKGROUND

   I.      The United States Secret Service.

        The Secret Service, a component of the Department of Homeland Security, is a federal

protective and law enforcement agency operating under the provisions of Title 18 of the United

States Code, Section 3056. (Callahan Decl. ¶ 29). The Secret Service is authorized to protect,

among others, the President and Vice President of the United States, a President-elect and Vice

President-elect, the immediate families of those individuals, former Presidents of the United

States, major Presidential and Vice Presidential candidates, and foreign heads of state visiting the

United States (collectively “protectees”). (Callahan Decl. ¶ 29).



itself. In many instances the Secret Service is redacting less text than it did in the first set of
documents released May 2, 2019. A set of the updated redacted documents, with added Bates
prefix “Rev”, is attached as Exhibit 11 to the Declaration of William J. Callahan, Deputy
Director, United States Secret Service (“Callahan Decl.”). Exhibit 11 is filed under seal (see
Doc. 20) to protect Plaintiff’s own personally identifiable information and information about
Plaintiff which Plaintiff might argue should be protected under the Privacy Act of 1974, or other
law. As Plaintiff is a pro se party without access to the ECF system, the undersigned will send
him a paper copy of Exhibit 11, along with paper copies of the publicly filed documents
accompanying the Secret Service’s motion for summary judgment. Pursuant to Federal Rule of
Civil Procedure 5.2(d), the Secret Service recognizes that “The court may later unseal the filing
or order the person who made the filing to file a redacted version for the public record.”
Presumably Plaintiff could also explicitly, or implicitly by his conduct, waive any potential
privacy interest he might hold with respect to his own information.


                                                 2
          Case 3:18-cv-00220-ARS Document 25 Filed 05/30/19 Page 3 of 37



   II.       Plaintiff Daniel Edward Cvijanovich.

         Plaintiff’s threats against Secret Service protectees, and his related criminal history, have

raised concerns within the Secret Service for well over a decade. (Callahan Decl. ¶ 47). Plaintiff

first came to the attention of the Secret Service in March 2006, when an anonymous posting on

the FBI’s website claimed Plaintiff wanted to assassinate then-President George W. Bush during

a February 2005 visit to Fargo, North Dakota. (Callahan Decl. ¶ 47). According to the posting,

Plaintiff took a firearm to the event, but was unable to get close enough to the President to shoot

him. (Callahan Decl. ¶ 47). Additionally, the posting alleged Plaintiff was involved in

vandalizing a post office in 2001. (Callahan Decl. ¶ 47).

         With respect to the alleged post office vandalism, in 2006 a federal grand jury in the

District of North Dakota indicted Plaintiff with three counts of Damage to Government Property,

18 U.S.C. § 1361; three counts of Threatening to Assault a Federal Official, 18 U.S.C.

§ 115(a)(1)(B); and two counts of Mailing Threatening Communications, 18 U.S.C. § 876(c).

(Doc. 3:06-cr-00044 9). In pleading guilty to the three charges of Damage to Government

Property and one count of Mailing Threatening Communications, Plaintiff acknowledged the

following:

         As alleged in Counts 1, 2 and 3 of the Indictment, on three separate occasions,
         specifically on or about June 5, June 7, and July 11, 2001, defendant entered the
         public lobby of the United States Federal Building at 657 2nd Avenue North,
         Fargo, North Dakota, and on each occasion threw a rock through a pane of glass
         which separates the public lobby from the secure portion of the building which
         houses, among other things, the local office of the Federal Bureau of
         Investigation. Attached to each rock was a note addressed to the FBI. The note
         attached to the July 11 rock, as alleged in Count 6, was intended by the defendant
         to be perceived as threats against agents of the FBI officed in that building, and
         the message was reasonably perceived by the FBI special agents as threats
         directed against them in retaliation for the investigation of Leonard Peltier
         conducted by the FBI. Among the threatening statements contained in the July 11
         message were the following:




                                                   3
         Case 3:18-cv-00220-ARS Document 25 Filed 05/30/19 Page 4 of 37



       “Perhaps you do not wish to consider an opinion expressed through the
       destruction of property. Should I purchase you [sic] attention instead with
       blood?”

       “Is a spiteful, illegally executed grudge worth all this shit? Think about that when
       you start attending the funerals of your own agents.”

       “Even if I never become violent, I’m wasting your time and creating stress. Do
       you want to hire someone to watch the federal building full time? Do you want
       hundreds of people crowding around holding their breath as they wait to discover
       whether a bomb threat is just a threat?”

(Doc. 3:06-cr-00044 16 p. 2-3). 2 On October 25, 2006, the District Court sentenced Plaintiff to a

term of imprisonment of twelve months, followed by thirty-six months of supervised release, and

required him to pay $460.98 in restitution to the United States General Services Administration.

(Doc. 3:06-cr-00044 24).

       Shortly thereafter, in June 2007, a federal grand jury indicted Plaintiff on three counts of

Threats Against the President, 18 U.S.C. § 871. (Doc. 3:07-cr-00055 6). Specifically, Count

One of the Indictment charged that while Plaintiff was an inmate at Stutsman County Jail, in or

about November 2006:

       he stated his intention to kill the President to a fellow inmate, Kyle White,
       indicating, “All I want to do is kill the President and will not stop until the
       President is dead. I will continue to try to kill President Bush if he is still the
       President when I get out of jail. I will travel to any location in my next attempt to
       kill the President. I know people who can provide me with another gun. I will try
       to shoot the President in the forehead. I want to kill the President so I will be
       famous.”




2
 “At the time the plea agreement was executed, the government knew about certain threats that
Cvijanovich allegedly made against President George W. Bush during the President’s visit to
Fargo on February 2 and 3, 2005. Specifically, the government had information that Cvijanovich
was in the parking lot of the venue where the president was speaking, that he was armed with a
gun, and that he was considering an assassination attempt. The government agreed not to
prosecute Cvijanovich for conduct related to that incident unless it was discovered that the
defendant’s threatening conduct ‘materially exceed[ed]’ what the government knew on May 26,
2006.” United States v. Cvijanovich, 556 F.3d 857, 859 (8th Cir. 2009).


                                                 4
         Case 3:18-cv-00220-ARS Document 25 Filed 05/30/19 Page 5 of 37



(Doc. 3:07-cr-00055 6 p. 1-2).

       On October 17, 2007, a jury convicted Plaintiff on Count One of the Indictment. The

District Court sentenced Plaintiff to a term of imprisonment of nineteen months, followed by

thirty-six months of supervised release. (Doc. 3:07-cr-00055 86). Plaintiff appealed to the

Eighth Circuit Court of Appeals, which affirmed the conviction. (Doc. 3:07-cr-00055 120).

Plaintiff then moved for a new trial, attacking the credibility of a key prosecution witness, Kyle

White (“White”). (Doc. 3:07-cr-00055 121). In his motion Plaintiff claimed White had written a

letter to the Court in his own criminal case, wherein White stated he did not use drugs. (Doc.

3:07-cr-00055 21). Plaintiff claimed this representation was known to be false. (Doc. 3:07-cr-

00055 121). The Court denied Plaintiff’s motion. (Doc. 3:07-cr-00055 124).

       Plaintiff then moved under 28 U.S.C. § 2255 to vacate his conviction. (Doc. 3:07-cr-

00055 149). As summarized by the Court, Plaintiff argued “the United States failed to disclose a

letter from its witness [White] wherein White obstructed justice by attempting to suborn perjured

testimony in his own criminal case,” and further, that “the United States failed to disclose an

obstruction of justice sentencing enhancement White received based on the suborning letter.”

(Doc. 3:07-cr-00055 176 p. 1). The Court found that while the Assistant United States Attorney

(“AUSA”) prosecuting Plaintiff did not know about the White letter or White’s sentencing

enhancement, a different AUSA—the AUSA prosecuting White—knew about both. (Doc. 3:07-

cr-00055 176 pp. 7-8). The Court imputed the knowledge of the AUSA prosecuting White to the

AUSA prosecuting Plaintiff, and held the United States committed a Brady/Giglio violation by

failing to disclose the White letter and sentencing enhancement to Plaintiff. (Doc. 3:07-cr-00055

176 p. 7-18). The Court vacated Plaintiff’s conviction and ordered a new trial. (Doc. 3:07-cr-

00055 176 p. 19). The United States moved to dismiss the indictment, in part because Plaintiff




                                                 5
           Case 3:18-cv-00220-ARS Document 25 Filed 05/30/19 Page 6 of 37



had already served his entire sentence in the matter. (Doc. 3:07-cr-00055 186 ¶ 9). The Court

granted the motion and dismissed the indictment. (Doc. 3:07-cr-00055 187).

          Due to Plaintiff’s previous criminal activity and threats against the President, mental

evaluations, and other information gathered throughout its investigation, the Secret Service

continues to be concerned that Plaintiff poses a serious risk to its protectees. The Secret Service

continues to assess Plaintiff’s life circumstances and behavior to ensure Plaintiff does not harm

one of its protectees. (Callahan Decl. ¶ 66). These concerns and the related open protective

intelligence investigation are described in more detail in Ex Parte, for In Camera Review,

Declaration of William J. Callahan, Deputy Director, United States Secret Service (“Ex Parte

Decl.”), at ¶¶ 37-43; 45-46; 48; 50-51; 54-57; 64; 67-75; 77-78, filed pursuant to Doc. 20.

   III.       The Secret Service’s Search for Responsive Documents.

          In a letter to the Secret Service dated December 1, 2017, Plaintiff requested “copies of all

records pertaining to myself which are in the possession of the United States Secret Service.”

(Doc. 1-2).

          After receiving Plaintiff’s request, the Secret Service Freedom of Information

Act/Privacy Act (“FOIA/PA”) office determined that, based on the subject matter of the request,

and to conduct as wide a search as was reasonably possible, it needed to search the Field

Investigative Reporting System (“FIRS”) to ascertain if the Secret Service had potentially

responsive records. (Callahan Decl. ¶ 7).

          FIRS is the Secret Service’s central index for records related to new or existing cases and

investigations of crimes that fall within the Secret Service’s jurisdiction. (Callahan Decl. ¶ 8).

FIRS directs the searcher to the system or location where records related to a particular criminal

investigation or case are stored. (Callahan Decl. ¶ 8). FIRS does not, itself, contain any of those




                                                   6
         Case 3:18-cv-00220-ARS Document 25 Filed 05/30/19 Page 7 of 37



records. (Callahan Decl. ¶ 8).

       On December 18, 2017 FOIA/PA office personnel conducted an electronic search in

FIRS by using the keyword search term: Daniel Cvijanovich. (Callahan Decl. ¶ 9). The search

returned a result for records relating to Plaintiff in the Protective Threat Management System

(“PTMS”) and the Significant Case Database (“IBR”). (Callahan Decl. ¶ 9).

       PTMS is a system for records related to individual actors’ threatening behavior or

incidents that may impact the Secret Service’s mission to protect persons, events, and facilities

pursuant to title 18 U.S.C. §§ 3056(a) and 3056A. (Callahan Decl. ¶ 10). PTMS is maintained

by the Secret Service’s Protective Intelligence and Assessment Division (“PID”) and is the

Secret Service’s protective intelligence database. (Callahan Decl. ¶ 10).

       IBR is a Secret Service application that allows users to search for, create, and modify

criminal investigative files. (Callahan Decl. ¶ 11). IBR is maintained by the Secret Service

Criminal Investigative Division (“CID”). (Callahan Decl. ¶ 11).

       Based on the positive result for records in PTMS, the FOIA/PA office contacted PID to

search PTMS. (Callahan Decl. ¶ 12). PID personnel searched the PTMS using the search term:

Cvijanovich. (Callahan Decl. ¶ 12). The search indicated that PID had records relating to

Plaintiff’s request, but they related to an open protective intelligence investigation. (Callahan

Decl. ¶ 12). PID responded to the FOIA/PA office, advising that its search produced responsive

records, but that the records pertained to an open protective intelligence investigation. (Callahan

Decl. ¶ 13).

       Based on the positive result for records in IBR, the FOIA/PA office contacted CID to

search IBR. (Callahan Decl. ¶ 14). CID personnel responded to the FOIA/PA office that the

IBR system produces duplicate documents of what was already located in PTMS. (Callahan




                                                 7
          Case 3:18-cv-00220-ARS Document 25 Filed 05/30/19 Page 8 of 37



Decl. ¶ 14).

         After receiving PID’s response to the search request, the FOIA/PA office determined the

Secret Service had records responsive to Plaintiff’s request, but that they were exempt from

disclosure under 5 U.S.C. § 552(b)(7)(A) because disclosure could reasonably be expected to

interfere with law enforcement proceedings. (Callahan Decl. ¶ 15).

   IV.        The Secret Service’s Response to Plaintiff’s FOIA Request.

         The Secret Service responded to Plaintiff’s request on April 9, 2018, informing him his

file with the Secret Service was exempt from production under FOIA pursuant to 5 U.S.C.

§ 552(b)(7)(A). (Doc. 1-3). The Secret Service further stated, “[t]he citation of the above

exemption is not to be construed as the only exemption which may be available under the

FOIA.” (Doc. 1-3).

         Plaintiff administratively appealed the Secret Service decision in a letter dated June 2,

2018. (Doc. 1-4). In his appeal, Plaintiff stated his belief that there was no pending enforcement

proceeding against him, and therefore Exemption (b)(7)(A) does not apply:

         There are allegations that I threatened and/or attempted to murder President Bush
         in February of 2005. No charges were ever brought. The statute of limitations for
         a threat charge is 5 years, so that expired in February of 2010. The statute of
         limitations for an attempt charge is 8 years, so that expired in February of 2013.

         There is no pending enforcement proceeding against me. This exemption does
         not apply, and I am entitled to see my records.

(Doc. 1-4).

         The Secret Service responded to Plaintiff’s administrative appeal in a letter dated July 31,

2018. (Doc. 1-5). The letter stated “[i]n the appeal review, it has been determined that the

responsive documents should continue to be withheld under 5 U.S.C. § 552(b)(7)(A) as release

of this information could interfere with an ongoing enforcement proceeding. Therefore, your




                                                   8
          Case 3:18-cv-00220-ARS Document 25 Filed 05/30/19 Page 9 of 37



appeal is denied.” (Doc. 1-5).

         Plaintiff sought judicial review in this Court on October 30, 2018. (Doc. 1).

    V.      The Secret Service’s Production of Responsive, Non-Exempt Records.

         After the filing of this litigation, the Secret Service again reviewed the responsive

documents and determined that records created prior to Plaintiff’s conviction on October 17,

2007 (“pre-conviction records”) could be released to Plaintiff with appropriate redactions.

(Callahan Decl. ¶ 19). The Secret Service made redactions on the basis of the FOIA exemptions

contained in 5 U.S.C. §§ 552(b)(3) (grand jury information); (b)(5) (attorney-client privilege,

attorney work-product, and deliberative process); (b)(6) (personnel, medical, and similar files);

(b)(7)(C) (invasion of personal privacy); (b)(7)(D) (identity of confidential sources); (b)(7)(E)

(disclosure of sensitive law enforcement techniques, procedures, or guidelines); and (b)(7)(F)

(endangering the life or physical safety of any individual). 3 (Callahan Decl. ¶ 22). In addition,

the Secret Service created a Vaughn Index 4 outlining the exemptions claimed and why it asserted




3
  During its review of the pre-conviction records the Secret Service discovered some of the
responsive records in the Secret Service’s file originated from the Federal Bureau of
Investigation (“FBI”) and the Federal Bureau of Prisons (“BOP”). (Callahan Decl. ¶ 19). By
letters dated April 18, 2019 and May 7, 2019 the Secret Service referred records to the FBI and
BOP for review and direct response to Plaintiff. (Callahan Decl. ¶¶ 20-21). The Secret Service
also informed Plaintiff that the records were referred to FBI and BOP. (Callahan Decl. ¶ 22).
4
  “A Vaughn index provides a specific factual description of each document sought by the FOIA
requester. Specifically, such an index includes a general description of each document’s
contents, including information about the document’s creation, such as date, time, and place.” In
re DOJ, 999 F.2d 1302, 1306 (8th Cir. 1993) (citation omitted). Here, the Secret Service does
not concede a Vaughn index is required for each FOIA Exemption Secret Service has claimed,
but it is preparing one nonetheless for the convenience of the Court and Plaintiff. See Id. at
1306-07 (noting Supreme Court has interpreted FOIA Exemptions (b)(7)(A), (C), and (D) to
permit government to proceed on a categorical basis to justify nondisclosure); see also Fiduccia
v. DOJ, 185 F.3d 1035, 1043 (9th Cir. 1999) (where requestor can determine from context
around redaction what sort of information is withheld, redacted document may be “more useful
to the requestor” and a Vaughn index a “superfluity”).


                                                   9
         Case 3:18-cv-00220-ARS Document 25 Filed 05/30/19 Page 10 of 37



each exemption. (Callahan Decl. ¶ 23). The Secret Service is filing the Vaughn Index as Exhibit

10 to the Callahan Declaration.

         The Secret Service also carefully reviewed the records created after Plaintiff’s conviction

on October 17, 2007 (“post-conviction records”). (Callahan Decl. ¶ 80). As a result of that

review, the Secret Service determined the post-conviction records can be sorted into four

functional categories of documents: (i) Reports, (ii) Mental Health Information, (iii) Court

Documents, and (iv) Open Source Information. (Callahan Decl. ¶ 80). The Secret Service

performed a document-by-document review to assign documents to the proper categories.

(Callahan Decl. ¶ 81). After conducting this review, the Secret Service determined the

documents in the Court Documents category and some news articles in the Open Source

Information category could also be released to Plaintiff without compromising the Secret

Service’s protective mission. (Callahan Decl. ¶ 81).

         The Secret Service produced the redacted pre-conviction records, and the selected post-

conviction records, to Plaintiff on May 2, 2019. (Callahan Decl. ¶¶ 81).

   VI.      The Secret Service’s Withholding of Responsive Records.

         The Secret Service continues to withhold the remaining post-conviction records in the

Open Source Information category and all the records within the Reports and Mental Health

Information categories pursuant to FOIA Exemption (b)(7)(A), because their release would

interfere with ongoing law enforcement proceedings. (Callahan Decl. ¶¶ 26; 81). The Secret

Service also asserts that numerous other FOIA Exemptions apply to these documents, which

would require extensive redactions if the documents were produced. These Exemptions include

5 U.S.C. §§ 552(b)(3) (grand jury information); (b)(5) (attorney-client privilege, attorney work-

product, and deliberative process); (b)(6) (personnel, medical, and similar files); (b)(7)(C)




                                                 10
        Case 3:18-cv-00220-ARS Document 25 Filed 05/30/19 Page 11 of 37



(invasion of personal privacy); (b)(7)(D) (identity of confidential sources); (b)(7)(E) (disclosure

of sensitive law enforcement techniques, procedures, or guidelines); and (b)(7)(F) (endangering

the life or physical safety of any individual). (Callahan Decl. ¶¶ 26; 93).

        The Secret Service carefully reviewed the withheld materials and determined no further

information can be reasonably segregated and released. (Callahan Decl. ¶¶ 130-131).

                                          ARGUMENT

   I.      FOIA and Summary Judgment Standards of Review.

        Although the FOIA “strongly favors prompt disclosure, its nine enumerated exemptions

are designed to protect those ‘legitimate governmental and private interests’ that might be

‘harmed by release of certain types of information.’” August v. FBI, 328 F.3d 697, 699 (D.C.

Cir. 2003) (quoting John Doe Agency v. John Doe Corp., 493 U.S. 146, 152 (1989)).

Accordingly, while “disclosure, not secrecy, is the dominant objective of the Act,” and while the

Act’s exemptions must therefore “be narrowly construed,” the exemptions also must be given

“meaningful reach and application” in order to achieve the “workable balance” that Congress has

struck “between the right of the public to know and the need of the Government to keep

information in confidence [.]” John Doe Agency, 493 U.S. at 152.

        “Most FOIA cases are appropriately resolved on motions for summary judgment.”

Gilliam v. DOJ, 128 F. Supp. 3d 134, 138 (D.D.C. 2015) (citation omitted). “Summary

judgment is available to the defendant in a FOIA case when the agency proves that it has fully

discharged its obligations under FOIA, after the underlying facts and the inferences to be drawn

from them are construed in the light most favorable to the FOIA requester.” Miller v. U.S. Dep’t

of State, 779 F.2d 1378, 1382 (8th Cir. 1985). “The defendant in a FOIA case must show that its

search for responsive records was adequate, that any exemptions claimed actually apply, and that




                                                 11
         Case 3:18-cv-00220-ARS Document 25 Filed 05/30/19 Page 12 of 37



any reasonably segregable non-exempt parts of records have been disclosed after redaction of

exempt information.” Light v. DOJ, 968 F. Supp. 2d 11, 23 (D.D.C. 2013).

         The Court reviews an agency response to a FOIA request de novo. 5 U.S.C.

§ 552(a)(4)(B).

         A court’s primary role . . . is to review the adequacy of the affidavits and other
         evidence presented by the Government in support of its position . . . . If the
         Government fairly describes the content of the material withheld and adequately
         states its grounds for nondisclosure, and if those grounds are reasonable and
         consistent with the applicable law, the district court should uphold the
         Government’s position. The court is entitled to accept the credibility of the
         affidavits, so long as it has no reason to question the good faith of the agency.

Barney v. IRS, 618 F.2d 1268, 1272 (8th Cir. 1980) (quotation omitted).

   II.      The Secret Service Conducted an Adequate Search for Responsive Records.

         In responding to a FOIA request an agency must conduct a reasonable search for

responsive records. Miller, 779 F.2d at 1383; Oglesby v. U.S. Dep’t of the Army, 920 F.2d 57,

68 (D.C. Cir. 1990). The agency is not required to search every record system, but only those

systems in which it believes responsive records are likely to be located. See Miller, 779 F.2d at

1383 (“[T]he search need only be reasonable; it does not have to be exhaustive.”). Indeed, “the

issue to be resolved is not whether there might exist any other documents possibly responsive to

the request, but rather whether the search for those documents was adequate.” Weisberg v. DOJ,

745 F.2d 1476, 1485 (D.C. Cir. 1984) (emphases in original). “An agency may prove the

reasonableness of its search through affidavits of responsible agency officials so long as the

affidavits are relatively detailed, nonconclusory, and submitted in good faith.” Miller, 779 F.2d

at 1383. “Agency affidavits are accorded a presumption of good faith, which cannot be rebutted

by ‘purely speculative claims about the existence and discoverability of other documents.’”

SafeCard Servs., Inc. v. SEC, 926 F.2d 1197, 1200 (D.C. Cir. 1991) (citation omitted).




                                                 12
          Case 3:18-cv-00220-ARS Document 25 Filed 05/30/19 Page 13 of 37



          Here, the Secret Service used FIRS, its central index for its cases and investigations, to

identify the location of responsive documents. (Callahan Decl. ¶¶ 8-9). Then the Secret Service

searched two of its databases for records related to Plaintiff: the PTMS and the IBR. (Callahan

Decl. ¶¶ 12-14). The Secret Service employed a reasonable and adequate search “using methods

which can be reasonably expected to,” and, in this case, did, “produce the information

requested.” Oglesby, 920 F.2d at 68 (citations omitted); see also Cunningham v. DOJ, 40 F.

Supp. 3d 71, 85 (D.D.C. 2014), aff’d, No. 14-5112, 2014 WL 5838164 (D.C. Cir. Oct. 21, 2014)

(summary judgment on adequacy of search appropriate where “FBI . . . searched the systems of

records likely to possess the requested information”). The Court should find the Secret Service

conducted a reasonable search for Plaintiff’s records.

   III.      The Secret Service Properly Applied FOIA Exemptions to Redact Plaintiff’s
             Pre-Conviction Records.

          On May 2, 2019, the Secret Service released to Plaintiff 709 pages of responsive

documents, with redactions on the basis of the FOIA exemptions contained in 5 U.S.C.

§§ 552(b)(3); (b)(5); (b)(6); (b)(7)(C); (b)(7)(D); (b)(7)(E); and (b)(7)(F). (Callahan Decl. ¶ 22).

Each of these redactions is detailed in the Secret Service’s Vaughn Index. (Callahan Decl. ¶ 23;

Ex. 10). “[A]n agency’s justification for invoking a FOIA exemption is sufficient if it appears

‘logical’ or ‘plausible.’” Media Research Ctr. v. DOJ, 818 F. Supp. 2d 131, 137 (D.D.C. 2011)

(quoting Larson v. U.S. Dep’t of State, 565 F.3d 857, 862 (D.C. Cir. 2009)). Because no non-

exempt responsive records have been improperly withheld from Plaintiff, summary judgment

should be entered for the Secret Service.

             a. Grand Jury Information, 5 U.S.C. § 552(b)(3).

          The Secret Service invoked Exemption (b)(3) to withhold information sought and

obtained pursuant to a federal grand jury investigation of Plaintiff.



                                                   13
        Case 3:18-cv-00220-ARS Document 25 Filed 05/30/19 Page 14 of 37



       Exemption (b)(3) incorporates nondisclosure provisions contained in other federal

statutes. See 5 U.S.C. § 552(b)(3). Exemption (b)(3) applies to matters:

       specifically exempted from disclosure by statute . . . provided that such statute
       (A)(i) requires that the matters be withheld from the public in such a manner as to
       leave no discretion on the issue, or (ii) establishes particular criteria for
       withholding or refers to particular types of matters to be withheld.

5 U.S.C. § 552(b)(3). Under Exemption (b)(3), the Court should determine whether (1)

the withholding statute qualifies as an Exemption 3 statute; and, (2) the records fall

within the statute’s scope. See CIA v. Sims, 471 U.S. 159, 167 (1985).

       Here, the Secret Service withheld information pursuant to Federal Rule of Criminal

Procedure 6(e). Rule 6(e) provides, with certain exceptions, a prohibition on disclosure of

matters occurring before a grand jury. “It is beyond dispute that Rule 6(e) is a statute requiring

withholding under Exemption 3.” Peltier v. FBI, 2006 WL 8439445, at *9 (D. Minn. Oct. 24,

2006) (quotation omitted); see also May v. IRS, 85 F. Supp. 2d 939, 949 (W.D. Mo. 1999)

(documents which reflect “matters occurring before the grand jury” are exempt from disclosure

under § 552(b)(3)). Protection of Rule 6(e) material in the FOIA context is “necessarily broad”

and “encompasses not only the direct revelation of grand jury transcripts but also the disclosure

of information which would reveal the identities of witnesses or jurors, the substance of

testimony, the strategy or direction of the investigation, the deliberations or questions of the

jurors and the like.” Fund for Constitutional Gov’t v. Nat’l Archives and Records Serv., 656

F.2d 856, 869 (D.C. Cir. 1981) (quotations omitted).

       The Vaughn Index and the Callahan Declaration provide information supporting the

Secret Service’s redactions of grand jury information. (Callahan Decl. ¶¶ 120-122; Ex. 10, Rev

USSS 202; 203-222). The redacted documents include information sought pursuant to a grand

jury investigation of Plaintiff. (Callahan Decl. ¶¶ 121-122; Ex. 10, Rev USSS 203-222; 618-



                                                 14
        Case 3:18-cv-00220-ARS Document 25 Filed 05/30/19 Page 15 of 37



645). Disclosing such information would reveal secret aspects of the grand jury’s investigation,

and have a chilling effect on future grand jury investigations. See Douglas Oil Co. v. Petrol

Stops Nw., 441 U.S. 211, 218 (1979) (“We consistently have recognized that the proper

functioning of our grand jury system depends upon the secrecy of grand jury proceedings.”).

The Secret Service properly redacted documents pursuant to Exemption (b)(3).

           b. Attorney-Client Privilege, Work-Product, and Deliberative Process, 5 U.S.C.
              § 552(b)(5).

       The Secret Service made numerous redactions pursuant to Exemption (b)(5), to protect

attorney-client privileged communications, work-product, and agency deliberative process.

(Callahan Decl. ¶¶ 123-125; 127-129; Ex Parte Decl. ¶ 126; Ex. 10).

       Exemption (b)(5) authorizes withholding “inter-agency or intra-agency memorandums or

letters which would not be available by law to a party other than an agency in litigation with the

agency.” 5 U.S.C. § 552(b)(5). Documents that would not be “routinely disclosed to a private

party through the discovery process in litigation with the agency” may be withheld under

Exemption (b)(5). United States v. Weber Aircraft Corp., 465 U.S. 792, 799-800 (1984)

(quotation omitted); see also NLRB v. Sears, Roebuck & Co., 421 U.S. 132, 149 (1975). Among

recognized Exemption (b)(5) privileges are attorney-client communications, work-product, and

deliberative process. See, e.g., Nat’l Ass’n of Criminal Def. Lawyers v. DOJ Exec. Office for

U.S. Att’ys, 844 F.3d 246, 249 (D.C. Cir. 2016).

                   i. Attorney-Client Communications.

       Agency communications, and related documents, subject to the attorney-client privilege

would not be available by law to a party in litigation with the agency. Exemption (b)(5)

encompasses the attorney-client privilege. Mead Data Cent., Inc. v. U.S. Dep’t of Air Force, 566

F.2d 242, 252-253 (D.C. Cir. 1977). The attorney-client privilege exists “to encourage full and



                                                15
        Case 3:18-cv-00220-ARS Document 25 Filed 05/30/19 Page 16 of 37



frank communication between attorneys and their clients and thereby promote broader public

interests in the observance of law and administration of justice.” Upjohn Co. v. United States,

449 U.S. 383, 389 (1981). “The privilege applies primarily to facts divulged by the client to the

attorney and includes opinions from the attorney to the client based on those facts. . . .

Ultimately, the attorney-client privilege helps improve the quality of agency decisionmaking by

safeguarding the free flow of information that is a necessary predicate for sound advice.”

Feshbach v. SEC, 5 F. Supp. 2d 774, 784 (N.D. Cal. 1997) (citations omitted).

       The Secret Service redacted confidential communications between Secret Service

personnel and Secret Service lawyers relating to the provision of legal advice. (Callahan Decl. ¶¶

128-129; Ex. 10, Rev USSS 590-593). The Secret Service properly redacted this information to

protect the attorney-client privilege. See North Dakota v. United States, 64 F. Supp. 3d 1314,

1330 (D.N.D. 2014) (“The privilege aids government entities and employees in obtaining legal

advice founded on a complete and accurate factual picture. Unless applicable law provides

otherwise, the Government may invoke the attorney-client privilege in civil litigation to protect

confidential communications between Government officials and Government attorneys.”)

(quotations and citations omitted).

       Further, the Secret Service redacted documents to protect communications between

Secret Service personnel and federal prosecutors. (Callahan Decl. ¶¶ 128-129; see, e.g., Ex. 10,

Rev USSS 246-250; 502-503; 618-645). The Court should find the Secret Service properly

redacted this information as well. See United States v. Zingsheim, 384 F.3d 867, 871 (7th Cir.

2004) (“The attorney client privilege covers conversations between the prosecutors (as attorneys)

and client agencies within the government.”); see also United States v. Acquest Transit LLC, 319

F.R.D. 83, 99 (W.D.N.Y. 2017).




                                                 16
        Case 3:18-cv-00220-ARS Document 25 Filed 05/30/19 Page 17 of 37



                   ii. Work-Product.

        Materials prepared in anticipation of litigation would not be routinely disclosed in civil

litigation because such materials are protected work-product under Fed. R. Civ. P. 26(b)(3).

Judicial Watch, Inc. v. U.S. Dep’t of Homeland Sec., 926 F. Supp. 2d 121, 137 (D.D.C. 2013)

(quoting Fed. R. Civ. P. 26(b)(3)(A)) (“The work-product doctrine protects materials ‘prepared

in anticipation of litigation or for trial by or for another party or its representative.’”). As such,

they are subject to FOIA Exemption (b)(5). In both civil discovery and FOIA contexts, the D.C.

Circuit has advised the work-product doctrine “should be interpreted broadly and held largely

inviolate.” Judicial Watch, Inc. v. DOJ, 432 F.3d 366, 369 (D.C. Cir. 2005) (citing Hickman v.

Taylor, 329 U.S. 495, 510-511 (1947)).

        Although the work-product doctrine applies most frequently when civil litigation is

anticipated, the doctrine’s “role in assuring the proper functioning of the criminal justice system

is even more vital.” United States v. Nobles, 422 U.S. 225, 238 (1975). Documents prepared in

anticipation of criminal prosecution may be withheld as attorney work-product. Id. at 238-239;

Winterstein v. DOJ, Office of Info. & Privacy, 89 F. Supp. 2d 79, 81 (D.D.C. 2000) (there was

“no question” that a DOJ Office of Special Investigations memo “prepared during the course of

an investigation” was prepared in anticipation of litigation given “the contemplated prosecution”

of the investigation’s target); United States v. Two Bank Accts., No. 06-4005, 2007 WL 108392,

at *2 (D.S.D. Jan. 5, 2007) (“Investigative reports of the FBI and interview notes by its agents

are materials prepared in anticipation of litigation and are thus work product.”). For example,

the Secret Service has identified as work-product an eleven page letter from the Secret Service to

U.S. Attorney Drew Wrigley regarding Plaintiff, dated April 13, 2006. (Callahan Decl., Ex. 10,

Rev USSS 465-475).

        In addition to protecting “factual materials prepared in anticipation of litigation,” the


                                                  17
        Case 3:18-cv-00220-ARS Document 25 Filed 05/30/19 Page 18 of 37



work-product doctrine particularly protects “the mental impressions, conclusions, opinions, or

legal theories of an attorney.” Tax Analysts v. IRS, 117 F.3d 607, 620 (D.C. Cir. 1997).

“[O]pinion work product enjoys a very nearly absolute immunity and can be discovered only in

very rare and extraordinary circumstances.” 5 In re Chrysler Motors Corp., 860 F.2d 844, 846

(8th Cir. 1988) (citation omitted). And where those mental impressions, conclusions, and

strategies can be deduced or inferred from the collection or context of facts collected or

summarized, those facts and summaries are also protected. See, e.g., United States v. Clemens,

793 F. Supp. 2d 236, 245 (D.D.C. 2011) (“facts elicited from an investigation” can reflect “an

attorney’s focus in a case”). With respect to attorney mental impressions, conclusion, opinions,

or legal theories, the Secret Service has redacted a number of documents containing summaries

of communications from Department of Justice attorneys, and Secret Service Office of Chief

Counsel attorneys, related to the prosecution of Plaintiff. (Callahan Decl., see, e.g., Ex. 10, Rev

USSS 118-119; 219; 248-249; 494-495). The Secret Service properly redacted work product.

                  iii. The Deliberative Process Privilege.

       The deliberative process privilege is unique to the government. Its purpose is to “prevent

injury to the quality of agency decisions.” Sears, Roebuck, 421 U.S. at 151. It covers all

“communications received by the decision maker on the subject of the decision prior to the time

the decision is made,” and “all papers which reflect the agency’s group thinking in the process of

working out its policy,” including “memoranda containing recommendations which do not ripen




5
  Unlike in the civil discovery context, where “work product protection may be overcome for
cause,” FOIA does not include a “for cause” provision. Williams & Connolly v. SEC, 662 F.3d
1240, 1243 (D.C. Cir. 2011). That is because “any materials disclosed for cause are not
‘routinely’ or ‘normally’ discoverable and, for that reason, are exempt under FOIA.” Id.
(citation omitted); see also Grolier Inc., 462 U.S. at 27 (“Whether its immunity from discovery is
absolute or qualified, a protected document cannot be said to be subject to ‘routine’ disclosure.”).


                                                18
        Case 3:18-cv-00220-ARS Document 25 Filed 05/30/19 Page 19 of 37



into agency decisions.” Id. at 151-152, n.18. “The purpose of the deliberative process privilege

is to allow agencies freely to explore alternative avenues of action and to engage in internal

debates without fear of public scrutiny.” Missouri ex rel. Shorr v. U.S. Army Corps of Eng’rs,

147 F.3d 708, 710 (8th Cir. 1998) (citation omitted).

       The deliberative process exemption permits non-disclosure if “the document is
       both predecisional and deliberative.” The purpose of the deliberative process
       exemption is to avoid the harm that agency discussions are “chilled” by the
       disclosure and use of the agencies deliberative process memoranda and
       correspondence. A document is predecisional if it “contains personal opinions
       and is designed to assist agency decision-makers in making their decision.” A
       document is deliberative if its disclosure or use would “expose the decision-
       making process in such a way that candid discussion within the agency would be
       discouraged, undermining the agency’s ability to perform its functions.”

North Dakota v. EPA, 127 F. Supp. 3d 1047, 1054 (D.N.D. 2015) (footnotes omitted).

       As reflected in the Vaughn Index, the Secret Service invoked Exemption (b)(5) to protect

documents containing pre-decisional and deliberative information, including strategies,

discussions, and opinions of Secret Service Special Agents. (Callahan Decl., see, e.g., Ex. 10,

Rev USSS 45-56; 118-119, 203-222). These pre-decisional discussions form the basis for

ongoing decision-making regarding the Secret Service’s continued monitoring, investigation, and

assessment of Plaintiff’s current and future risk to Secret Service protectees. (Callahan Decl. ¶

124). Further, these discussions inform the process by which Secret Service decisions and

policies are formulated and are used by the Secret Service in making final determinations of

whether to proceed with proposed action. (Callahan Decl. ¶ 124). Agencies may protect such

information from disclosure. See Dorset v. Dep’t of Treasury, 307 F. Supp. 2d 28, 38 (D.D.C.

2004) (“The documents here clearly satisfy the deliberative process privilege standard as they are

‘predicisional,’ . . . (documents that contain “preliminary evaluations of the degree of danger

presented by an individual [ ]”), and the documents are ‘deliberative,’ as they contain Secret




                                                19
          Case 3:18-cv-00220-ARS Document 25 Filed 05/30/19 Page 20 of 37



Service agents’ opinions assessing the level of threat posed by plaintiff and third parties.”).

          Likewise, the Secret Service is invoking Exemption (b)(5) to protect opinions it solicited

from and received from third parties, including a consultant hired by the Secret Service.

(Callahan Decl., Ex. 10, Rev USSS 203-222; 405-424; 565-584). “Under what has become

known as the ‘consultant corollary,’ FOIA Exemption 5 can protect certain communications

between an agency and an outside consultant.” 100Reporters LLC v. DOJ, 248 F. Supp. 3d 115,

146 (D.D.C. 2017). “When an agency record is submitted by outside consultants as part of the

deliberative process, and it was solicited by the agency, we find it entirely reasonable to deem

the resulting document to be an ‘intra-agency’ memorandum.” Ryan v. DOJ, 617 F.2d 781, 790

(D.C. Cir. 1980).

          The release of pre-decisional, deliberative information would discourage frank and open

discussions within the Secret Service during investigations on a wide range of security matters.

(Callahan Decl. ¶ 125). It also makes it less likely that Secret Service personnel will be candid in

offering opinions and recommendations regarding internal Secret Service matters which could, in

turn, negatively impact the Secret Service’s ability to carry out its law enforcement

responsibilities. (Callahan Decl. ¶ 125). This chilling effect would harm the protective and

investigative efforts of the Secret Service. (Callahan Decl. ¶ 125). This exemption is

particularly apt for this case, where disclosure would discourage the candid exchange of ideas

and analysis required to conduct a thorough investigation and risk assessment of Plaintiff.

(Callahan Decl. ¶ 125). The Secret Service properly redacted documents under Exemption

(b)(5).

             c. Personnel, Medical, and Similar Files, 5 U.S.C. § 552(b)(6).

          The Secret Service made numerous redactions pursuant to Exemption (b)(6) to protect the




                                                  20
        Case 3:18-cv-00220-ARS Document 25 Filed 05/30/19 Page 21 of 37



personal information of private parties, including individuals who were identified in the criminal

investigation or protective intelligence investigation, as well as law enforcement personnel.

(Callahan Decl. ¶ 94, Ex. 10). This personal identifying information—including names, birth

dates, social security numbers, driver’s license numbers, telephone numbers, home addresses,

and email addresses, among others—appears throughout the responsive documents. (Callahan

Decl. ¶¶ 94; 96; see, e.g., Ex. 10, Rev USSS 14-15; 58-60; 196-198).

       FOIA Exemption (b)(6) protects information about individuals in “personnel and medical

files and similar files” when the disclosure of such information “would constitute a clearly

unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(6). The statutory language

concerning files “similar” to personnel or medical files is read broadly by the Supreme Court to

encompass any “information which applies to a particular individual . . . sought from

Government records.” U.S. Dep’t of State v. Wash. Post Co., 456 U.S. 595, 602 (1982). “The

threshold is fairly minimal, such that all information which applies to a particular individual is

covered by Exemption 6, regardless of the type of file in which it is contained.” Concepcion v.

FBI, 606 F. Supp. 2d 14, 35 (D.D.C. 2009) (citations and quotations omitted). The primary

purpose of enacting Exemption (b)(6) was “to protect individuals from the injury and

embarrassment that can result from the unnecessary disclosure of personal information.” Wash.

Post Co., 456 U.S. at 599; see also Rogers v. Davis, No. 4:08-cv-177, 2009 WL 213034, at *3

(E.D. Mo. Jan. 28, 2009) (release of federal employee names “may subject [employees] to

embarrassment, harassment, or retaliation.”).

       “To determine whether information has been properly withheld under a FOIA exemption,

a court must balance the public interest in favor of disclosure against the privacy interest

Congress intended for the exemption to protect.” Ehlmann v. DHS, No. 4:12-cv-1392, 2013 WL




                                                 21
        Case 3:18-cv-00220-ARS Document 25 Filed 05/30/19 Page 22 of 37



3724906, at *2 (E.D. Mo. July 15, 2013) (quoting U.S. Dep’t of Def. v. Fed. Labor Relations

Auth., 520 U.S. 487, 495 (1994)).

       “If there is an important public interest in the disclosure of information and the
       invasion of privacy is not substantial, the private interest in protecting the
       disclosure must yield to the superior public interest.” Alirez v. NLRB, 676 F.2d
       423, 426 (10th Cir. 1982). If, however, the public interest in the information is
       “virtually nonexistent” or “negligible,” then even “a very slight privacy interest
       would suffice to outweigh the relevant public interest.” FLRA, 510 U.S. at 497.

Id. “The only relevant ‘public interest’ in disclosure to be weighted in this balance is the extent

to which disclosure would serve ‘the core purpose of the FOIA,’ which is ‘contributing

significantly to public understanding of the operations or activities of the government.’” Rogers,

2009 WL 213034, at *2 (quoting FLRA, 510 U.S. at 495). “[T]he purpose for which the FOIA

request is made is irrelevant to whether an invasion of privacy is warranted.” Id. (citing FLRA,

510 U.S. at 496).

       Here, balancing weighs heavily against disclosure of personal identifying information.

With respect to private parties named in Plaintiff’s file, there is limited public interest in the

disclosure of their personal identifying information. Such information reveals nothing about the

manner in which the Secret Service conducts its operations or activities. See Ehlmann, 2013 WL

3724906, at *4 (finding FEMA properly withheld names and addresses of insurance claimants

because disclosure would not serve any substantial public interest or shed light on FEMA’s

program management). Further, as detailed in the Ex Parte Declaration, the Secret Service has

grave concerns about providing Plaintiff with information related to private individuals named in

his file. (Ex Parte Decl. ¶ 103). More generally, there is a “strong public interest in encouraging

witnesses to participate in future government investigations,” and disclosing names and other

identifying information would discourage such participation. Perlman v. DOJ, 312 F.3d 100,

106 (2d Cir. 2002), vacated by 541 U.S. 970 (2004), reinstated after remand, 380 F.3d 110 (2d



                                                  22
        Case 3:18-cv-00220-ARS Document 25 Filed 05/30/19 Page 23 of 37



Cir. 2004). The Court should find the privacy interests of private parties here outweighs the

public’s interest in disclosure.

        With respect to personal identifying information of law enforcement personnel, the

individuals’ privacy interests also outweigh public disclosure. There is limited public interest in

the disclosure of the identifying information of law enforcement personnel because such

information reveals little about the manner in which the Secret Service conducts its business.

See Adams v. DOJ, No. 10-3117, 2012 WL 4468468, at *3 (W.D. Ark. Aug. 8, 2012)

(“Redaction of Government employee initials and the like does not inhibit the public’s

understanding of the government agency, and no ‘substantial public interest’ would [be] served

by release of this information.”); Putnam v. DOJ, 880 F. Supp. 40, 42 (D.D.C. 1995) (“The

identities of federal, state and local law enforcement personnel . . . would not shed light on the

government’s conduct with respect to any closed or ongoing investigation.”).

        Further, as detailed in the Ex Parte Declaration, the Secret Service also has significant

safety concerns about providing Plaintiff with names and identifying information of Secret

Service personnel who have worked on his case. (Ex Parte Decl. ¶ 99). Indeed, the public

interest is best served by non-disclosure of law enforcement identifying information, because

disclosure could result in the harassment of law enforcement personnel, and, by extension, a

diminishment of the ability of law enforcement personnel to perform their duties. See Wilson v.

DOJ, 192 F. Supp. 3d 122, 126 (D.D.C. 2016) (withholding identifying information for law

enforcement personnel is justified). The privacy rights of law enforcement personnel outweigh

the public’s interest in disclosure.

            d. The Law Enforcement Purposes Exemptions.

        The Secret Service has redacted information pursuant to FOIA Exemptions (b)(7)(C),




                                                 23
        Case 3:18-cv-00220-ARS Document 25 Filed 05/30/19 Page 24 of 37



(b)(7)(D), (b)(7)(E), and (b)(7)(F). The threshold requirement of (b)(7) exemptions is that the

records or information be compiled for law enforcement purposes. 5 U.S.C. § 552(b)(7); John

Doe Agency, 493 U.S. at 153.

       The Eighth Circuit has established that as long as the records at issue “comprise

investigatory records of a criminal law enforcement agency, . . . they meet exemption 7’s

threshold requirement of having been ‘compiled for law enforcement purposes.’” Kuehnert v.

FBI, 620 F.2d 662, 667 (8th Cir. 1980); see also Tax Analysts v. IRS, 294 F.3d 71, 77 (D.C. Cir.

2002) (“[C]ourts apply a more deferential standard to a claim that information was compiled for

law enforcement purposes when the claim is made by an agency whose primary function

involves law enforcement.”). The records here were compiled in connection with both the Secret

Service’s investigation of possible criminal conduct on the part of Plaintiff and the Secret

Service’s continuing investigation of Plaintiff relating to the Secret Service’s protective mission.

Such records qualify as “investigatory.” See Moorefield v. U.S. Secret Serv., 611 F.2d 1021,

1026 (5th Cir. 1980) (finding background and other matters specifically relevant to the requestor,

and prepared to help the Secret Service fulfill its duty of ensuring the lives and safety of its

protectee and others, were plainly investigatory records).

       The Secret Service is a law-enforcement agency that performs a protective and criminal

investigative mission under the provisions of 18 U.S.C. § 3056. (Callahan Decl. ¶ 29). Courts

have long recognized that “law enforcement proceedings” under FOIA are broader than just

“judicial proceedings,” and include the work of the Secret Service in “investigating and

observing persons who present threats to Service protectees.” See Moorefield, 611 F.2d at 1025

(“Notwithstanding that Service investigations are not directed toward trials or hearings, they are

certainly directed toward an active and concrete effort to enforce the law in fact, nothing could




                                                  24
        Case 3:18-cv-00220-ARS Document 25 Filed 05/30/19 Page 25 of 37



be more ‘active and concrete’ than activities that are part of the security apparatus that surrounds

the President of the United States.”). As Justice Alito said in Milner v. Dep’t of the Navy,

“[t]here can be no doubt. . . that the Secret Service acts with a law enforcement purpose when it

protects federal officials from attack.” 562 U.S. 562, 583 (2011) (Alito, J., concurring).

       The records at issue meet the threshold of FOIA Exemption (b)(7) and are subject to

withholding in part under related FOIA Exemptions as described below.

                   i. Invasion of Personal Privacy, 5 U.S.C. § 552(b)(7)(C).

       Like FOIA Exemption (b)(6), FOIA Exemption (b)(7)(C) protects personal privacy

interests. Exemption (b)(7)(C) protects “records or information compiled for law enforcement

purposes” when disclosure “could reasonably be expected to constitute an unwarranted invasion

of personal privacy.” 5 U.S.C. § 552(b)(7)(C).

       For the reasons discussed for Exemption (b)(6), the Secret Service properly withheld

information under Exemption (b)(7)(C) because the privacy interests of the individuals

concerned outweigh the minimal public interest. Exemptions (b)(6) and (b)(7)(C) are analyzed

similarly because both call for balancing the same interests. See ACLU v. DOJ, 655 F.3d 1, 6

(D.C. Cir. 2011). “[B]ecause Exemption 7(C) permits withholding of such records if disclosure

would constitute an ‘unwarranted’ invasion of personal privacy, while Exemption 6 requires a

‘clearly unwarranted’ invasion to justify nondisclosure, ‘Exemption 7(C) is more protective of

privacy than Exemption 6’ and thus establishes a lower bar for withholding material.” Id.

(quoting FLRA, 510 U.S. at 496 n.6); see also Hulstein v. DEA, 671 F.3d 690, 695-696 (8th Cir.

2012) (“The law enforcement exemption for personal privacy offers more protection from

disclosure than the more general personal privacy exemption in FOIA.”). As discussed above

with respect to FOIA Exemption (b)(6), the Secret Service properly balanced the privacy




                                                 25
        Case 3:18-cv-00220-ARS Document 25 Filed 05/30/19 Page 26 of 37



interests of private parties and law enforcement personnel against the public interest in

disclosure. See Hulstein, 671 F.3d at 696 (DEA could withhold names of agents involved in

investigation, as well as names of private citizens mentioned in law enforcement records, as

privacy interests outweighed interest in disclosure); Kuehnert, 620 F.2d at 667 (FBI properly

withheld names and related information of individuals connected with or the subject of FBI

investigation pursuant to Exemption (b)(7)(C), as unwarranted invasion of personal privacy

would accompany disclosure). The Secret Service properly redacted information pursuant to

Exemption (b)(7)(C).

                   ii. Identity of Confidential Source, 5 U.S.C. § 552(b)(7)(D).

       The Secret Service redacted information to protect confidential sources. (Callahan Decl.

¶ 107). Under Exemption (b)(7)(D) an agency may withhold or redact law enforcement records

the disclosure of which:

       could reasonably be expected to disclose the identity of a confidential source,
       including a State, local, or foreign agency or authority or any private institution
       which furnished information on a confidential basis, and, in the case of a record or
       information compiled by a criminal law enforcement authority in the course of a
       criminal investigation . . . information furnished by a confidential source.

5 U.S.C. § 552(b)(7)(D). Unlike Exemption (b)(6) and (b)(7)(C), Exemption (7)(D) requires no

balancing of public and private interests. See Parker v. DOJ, 934 F.2d 375, 380 (D.C. Cir.

1991). The exemption applies if the agency establishes a source has “provided information

under an express assurance of confidentiality or in circumstances from which such an assurance

could be reasonably inferred.” DOJ v. Landano, 508 U.S. 165, 172 (1993). “[A]n implied

assurance of confidentiality rests on the nature of the alleged crime and the witness’s relationship

to the crime.” Hulstein, 671 F.3d at 695.

       Here, some responsive records contain information from express confidential informants.




                                                26
        Case 3:18-cv-00220-ARS Document 25 Filed 05/30/19 Page 27 of 37



(Callahan Decl. ¶ 108). Additionally, many of the individuals providing information in the

Secret Service’s criminal investigation and ongoing protective intelligence investigation

provided information under implied confidentiality. (Callahan Decl. ¶ 108). The Secret Service

is concerned Plaintiff will retaliate against individuals who have assisted the Secret Service,

particularly if Plaintiff is made aware of the nature of those communications and the extent to

which the individuals have provided assistance. (Ex Parte Decl. ¶¶ 110-112). The Court should

find the Secret Service properly redacted information pursuant to Exemption 7(D).

                  iii. Disclosure of Sensitive Law Enforcement Techniques, 5 U.S.C.
                       § 552(b)(7)(E).

       The Secret Service made redactions to protect the law enforcement techniques and

procedures it uses to investigate, assess, and monitor individuals that pose a risk to its protectees.

(Callahan Decl. ¶ 113). Exemption (b)(7)(E) protects from disclosure:

       records or information compiled for law enforcement purposes, but only to the
       extent that the production of such law enforcement records or information . . .
       would disclose techniques and procedures for law enforcement investigations or
       prosecutions, or would disclose guidelines for law enforcement investigations or
       prosecutions if such disclosure could reasonably be expected to risk circumvention
       of the law.

5 U.S.C. § 552(b)(7)(E). This exemption covers “investigatory records that disclose

investigative techniques and procedures not generally known to the public,” Doherty v. DOJ, 775

F.2d 49, 52 n.4 (2d Cir. 1985), including where “the manner and circumstances of the techniques

are not generally known.” Bishop v. DHS, 45 F. Supp. 3d 380, 391 (S.D.N.Y. 2014).

       “Exemption 7(E) sets a ‘relatively low bar for the agency to justify withholding: rather

than requiring a highly specific burden of showing how the law will be circumvented, exemption

7(E) only requires that the agency demonstrate logically how the release of the requested

information might create a risk of circumvention of the law.’” N.Y. Times Co. v. DOJ, 101 F.




                                                 27
        Case 3:18-cv-00220-ARS Document 25 Filed 05/30/19 Page 28 of 37



Supp. 3d 310, 319 (S.D.N.Y. 2015) (quoting Blackwell v. FBI, 646 F.3d 37, 42 (D.C. Cir.

2011)). Moreover, the requirement that “disclosure could reasonably be expected to risk

circumvention of the law” applies to law enforcement “guidelines” but not “techniques and

procedures.’” Allard K. Lowenstein Intern. Human Rights Project v. DHS, 626 F.3d 678, 681

(2d Cir. 2010); see also N.Y. Times Co., 101 F. Supp. 3d at 319-20 (“The qualifying phrase ‘if

such disclosure could reasonably be expected to risk circumvention of the law’ modifies only

‘guidelines’ and not ‘techniques and procedures.’”). Further, Congress meant Exemption

(b)(7)(E) to protect from disclosure techniques and procedures used to prevent and protect

against crimes as well as techniques and procedures used to investigate crimes after they’ve been

committed. Elec. Privacy Info. Ctr. v. Customs & Border Prot., 248 F. Supp. 3d 12, 18 (D.D.C.

2017), aff’d sub nom. Elec. Privacy Info. Ctr. v. United States Customs & Border Prot., No. 17-

5078, 2017 WL 4220339 (D.C. Cir. Aug. 1, 2017) (holding Congress did not intend to limit

Exemption (b)(7)(E)’s scope to records compiled in connection with criminal investigations; it

extends to tools used for the detection and prevention of crime).

       The information redacted by the Secret Service reveals methods of the Secret Service’s

protective work that are not widely known to the general public, including, for example,

information regarding Secret Service manpower allocations, identification of a specialized Secret

Service unit, and protective techniques. (Callahan Decl., see e.g., Ex. 10, Rev USSS 147-151;

165-170; 177-195). Release of this information could benefit those attempting to harm Secret

Service protectees by revealing protective measures in place and techniques the Secret Service

uses to determine whether a particular individual poses a risk to a protectee. (Callahan Decl. ¶

114). Release of this information would allow circumvention of protective measures in place.

(Callahan Decl. ¶ 114).




                                                28
        Case 3:18-cv-00220-ARS Document 25 Filed 05/30/19 Page 29 of 37



       Significant portions of the documents provide detailed information regarding how the

Secret Service investigates, monitors, and assesses the risks of a protective intelligence subject.

(Callahan Decl. ¶ 115). Disclosure of these techniques would hamper not only the current

investigation of Plaintiff, but the Secret Service’s investigation of all other current and future

protective intelligence subjects. Id. Public disclosure of these techniques would allow Plaintiff,

and others seeking to do harm to Secret Service’s protectees, insight into how to circumvent the

Secret Service’s investigations and evade detection. Id. The Secret Service properly redacted

information pursuant to Exemption 7(D).

                   iv. Endangering the Life or Safety of Any Individual, 5 U.S.C.
                       § 552(b)(7)(F).

       The Secret Service redacted documents to protect the life and physical safety of its

protectees, of individuals who have given information to the Secret Service, and of federal law-

enforcement personnel. (Callahan Decl., Ex. 10). Exemption (b)(7)(F) protects from disclosure

information compiled for law enforcement purposes where release of information “could

reasonably be expected to endanger the life or physical safety of any individual.” 5 U.S.C. §

552(b)(7)(F). “In evaluating the validity of an agency’s invocation of Exemption 7(F), the court

should within limits, defer to the agency’s assessment of danger.” Garcia v. DOJ, 181 F. Supp.

2d 356, 378 (S.D.N.Y. 2002) (citation omitted). “‘The same information withheld under

exemption (b)(7)(C) may be withheld under exemption (b)(7)(F) to protect against risk of

personal injury.’” Peltier, 2006 WL 8439445, at *13 (quoting Watson v. DOJ, 799 F. Supp. 193,

197 (D.D.C 1992) (noting that “release of agents’ identities could result in harm to the agents”)).

Likewise, “‘the same reasons that underlay the applicability of Exemption 7(D) . . . also justify

the applicability of Exemption 7(F).’” Id. (quoting Garcia, 181 F. Supp. 2d at 378).

       For redactions the Secret Service made pursuant to Exemption (b)(7)(F), it also redacted



                                                  29
         Case 3:18-cv-00220-ARS Document 25 Filed 05/30/19 Page 30 of 37



the same information pursuant to Exemptions (b)(6) and (b)(7)(C), and when appropriate,

(b)(7)(D). (Callahan Decl., see, e.g., Ex. 10, 8-9, 12, 16-17). As demonstrated above, the

disclosure of personal identifying information of private parties and law enforcement personnel

puts those individuals at risk—including the risk of physical harm. See, supra, Sections III (c)

and (d)(i), (ii). The Secret Service properly redacted information pursuant to Exemption (7)(E).

   IV.      The Secret Service Properly Withheld Plaintiff’s Post-Conviction Records Under
            FOIA Exemption (b)(7)(A).

         The Secret Service is withholding Plaintiff’s post-conviction records in the Reports and

Mental Health categories, and is withholding certain of Plaintiff’s post-conviction records in the

Open Source category, because release of these records would interfere with the Secret Service’s

open protective intelligence investigation of Plaintiff. (Callahan Decl. ¶ 81). FOIA Exemption

(b)(7)(A) protects from disclosure records that are “compiled for law enforcement purposes” if

producing those records “could reasonably be expected to interfere with enforcement

proceedings.” 5 U.S.C. § 552(b)(7)(A). “In light of the important interests protected by

Exemption 7(A), an agency is entitled to summary judgment if it can make a showing that (1) a

law enforcement proceeding is pending or prospective, and (2) release of the requested

information could generally be expected to cause some articulable harm.” Ameren Missouri v.

EPA, 897 F. Supp. 2d 802, 810 (E.D. Mo. 2012) (citation omitted).

            a. The Withheld Records Relate to a Pending or Prospective Law Enforcement
               Proceeding.

         As established in the discussion of the Law Enforcement Purposes Exemptions, Section

III d., supra, the records at issue here “comprise investigatory records of a criminal law

enforcement agency” and thus “meet exemption 7’s threshold requirement of having been

‘compiled for law enforcement purposes.’” Kuehnert, 620 F.2d at 667.




                                                 30
        Case 3:18-cv-00220-ARS Document 25 Filed 05/30/19 Page 31 of 37



       Further, the Secret Service records relate to a “pending or prospective” proceeding. As a

result of his criminal activity and threats against the President, mental evaluations, and other

factors outlined in the Ex Parte Declaration, Plaintiff is the subject of an active protective

intelligence investigation. (Callahan Decl. ¶¶ 44, 66, 76, 79; Ex Parte Decl. ¶¶ 45-46; 48; 50-51;

54-57; 64; 67-75; 77-78). Plaintiff’s argument in his administrative appeal—that the statute of

limitations has expired on the allegations that he threatened and/or attempted to murder President

Bush in February 2005 (Doc. 1-4)—is of no consequence. The records here meet the first prong

of FOIA Exemption (b)(7)(A).

           b. Release of the Withheld Records Would Interfere with the Secret Service’s
              Active Protective Intelligence Investigation.

       With respect to the second prong of the FOIA Exemption (b)(7)(A) analysis, releasing the

Secret Service’s records related to Plaintiff could reasonably be expected to harm, and thus

interfere with, the Secret Service’s active protective intelligence investigation of Plaintiff. See

Ameren Missouri, 897 F. Supp. 2d at 810. “‘Articulable harm’ is demonstrated if disclosure

would give the requester ‘advance access to the government’s case,’ or allow a ‘suspected

violator’ to ‘construct defenses which would permit violations to go unremedied.’” Id. (citing

NLRB v. Robbins Tire & Rubber Co., 437 U.S. 214, 236-237 (1978)). “‘Articulable harms’

include the possibility of witness intimidation, destruction of evidence, or the creation of false

alibis.” Id. (citing Goodrich Corp. v. EPA, 593 F. Supp. 2d 184, 193-194 (D.D.C. 2000)).

       “Under Exemption 7(a), the government is not required to make a specific factual

showing with respect to each withheld document that disclosure would actually interfere with a

particular enforcement proceeding.” Barney, 618 F.2d at 1273 (citing Robbins Tire & Rubber

Co., 437 U.S. at 234-235). Instead, the agency “must define functional categories of documents;

it must conduct a document-by-document review to assign documents to proper categories; and it



                                                 31
        Case 3:18-cv-00220-ARS Document 25 Filed 05/30/19 Page 32 of 37



must explain to the court how the release of each category would interfere with enforcement

proceedings.” In re DOJ, 999 F.2d 1302, 1309-1310 (8th Cir. 1993) (citing Bevis v. Dep’t of

State, 801 F.2d 1386, 1389 (D.C. Cir. 1986)). 6 When evaluating Exemption (b)(7)(A)

withholdings, courts “give deference to an agency’s predictive judgment of the harm that will

result from disclosure of information.” Citizens for Responsibility & Ethics in Wash. v. DOJ,

746 F.3d 1082, 1098 (D.C. Cir. 2014).

       Here, the Secret Service is fully withholding two categories of documents—Reports and

Mental Health records—and withholding some records gathered through Open Source methods.

                    i. Reports.

       The records in the Reports category include various reports and documents drafted about

Plaintiff by both Secret Service personnel and other law enforcement entities. (Callahan Decl. ¶

82). The records in this category include internal communications and external communications

between the Secret Service and other entities. (Callahan Decl. ¶ 82). The Secret Service is

withholding the Reports category in full because it provides detailed information regarding the

Secret Service’s ongoing protective intelligence investigation. (Callahan Decl. ¶ 83). This

information includes specific techniques in investigating Plaintiff’s risk to protectees; protective

measures put in place to mitigate the risks posed by Plaintiff; the names of individuals or other

sources, including other law enforcement entities, cooperating with the Secret Service to provide

information regarding Plaintiff; the extent to which individuals are participating in the Secret

Service’s investigation and the information they have provided to the Secret Service; and the



6
  In the Eighth Circuit, no Vaughn index is required where the basis for withholding documents
is Exemption (7)(A). In re DOJ, 999 F.2d at 1311 (holding it was error to require agency to
provide Vaughn index); Barney, 618 F.2d at 1273-1274 (no Vaughn index required when the
record was clear that there was an ongoing law enforcement investigation of the FOIA
requestor).


                                                 32
        Case 3:18-cv-00220-ARS Document 25 Filed 05/30/19 Page 33 of 37



factors the Secret Service weigh to determine whether Plaintiff continues to pose a threat to

Secret Service protectees. (Callahan Decl. ¶ 83). Release of this information while the Secret

Service’s investigation is ongoing would jeopardize the investigation, giving Plaintiff the ability

to elude detection or suppress or fabricate information to interfere with efforts to mitigate risks

posed to protectees. (Callahan Decl. ¶ 84).

                   ii. Mental Health Information.

       The records in the Mental Health category include formal psychological evaluations in

which Plaintiff participated, as well as psychological profiles of Plaintiff completed by Secret

Service personnel. (Callahan Decl. ¶ 85). This category of records is fully withheld because

these records provide critical insight into factors the Secret Service uses to assess an individual’s

level of risk. (Callahan Decl. ¶ 85). Release of this information to Plaintiff would substantially

impact the Secret Service’s ability to continue to assess the risk Plaintiff poses, as he would be

able to circumvent Secret Service techniques and/or intentionally deceive the Secret Service.

(Callahan Decl. ¶ 86).

                  iii. Open Source Information.

       The records in the Open Source category include documents collected through open-

source intelligence gathering. (Ex Parte Decl. ¶¶ 88; 90-92). The Secret Service has released to

Plaintiff some of the information in this category, specifically news articles regarding Plaintiff;

these documents are publically available and their release does not compromise the Secret

Service’s ability to safeguard its protectees. (Callahan Decl. ¶ 89). However, release of other

information in this category would have a negative impact on the Secret Service’s mission. (Ex

Parte Decl. ¶¶ 90-92).




                                                 33
        Case 3:18-cv-00220-ARS Document 25 Filed 05/30/19 Page 34 of 37



        Withholding the Reports, Mental Health Information, and Open Source Information

categories prevents Plaintiff’s access to sensitive information necessary to help the Secret

Service monitor Plaintiff and prevent harm to Secret Service protectees. Release of this

information would cause “articulable harm” to the Secret Service’s ongoing protective

intelligence investigation. See Moorefield, 611 F.2d at 1026 (affirming Secret Service

withholding of the plaintiff’s Secret Service file pursuant to Exemption (b)(7)(A), as “disclosure

of these materials could tend generally to inform targets of Secret Service investigations of the

means the Service employs to keep abreast of them, and specifically, to enable [targets] to elude

the scrutiny of the Service, with potentially disastrous results.”). The records here meet the

second prong—interference—of FOIA Exemption (b)(7)(A). The Secret Service properly

withheld documents pursuant to FOIA Exemption (b)(7)(A).

   V.      The Secret Service Met Its Obligation To Reasonably Segregate Non-Exempt
           Information.

        Pursuant to 5 U.S.C. § 552(b), if a record contains information exempt from disclosure,

any “reasonably segregable” non-exempt information must be released after deleting the exempt

portions. If the non-exempt information is inextricably intertwined with the exempt information,

it is not considered reasonably segregable. See Mead Data, 566 F.2d at 260. To establish that all

reasonably segregable, non-exempt information has been disclosed, an agency need only show

with “reasonable specificity” that the information it has withheld cannot be further segregated.

Armstrong v. Exec. Office of the President, 97 F.3d 575, 578-79 (D.C. Cir. 1996); Canning v.

DOJ, 567 F. Supp. 2d 104, 110 (D.D.C. 2008). “Agencies are entitled to a presumption that they

complied with the obligation to disclose reasonably segregable material,” which must be

overcome by some “quantum of evidence” by the requester. Sussman v. USMS, 494 F.3d 1106,

1117 (D.C. Cir. 2007).



                                                34
          Case 3:18-cv-00220-ARS Document 25 Filed 05/30/19 Page 35 of 37



          The Secret Service conducted a document-by-document review and determined what

portions of documents it could release and what it must withhold. (Callahan Decl. ¶¶ 19; 24-25;

80-81; 130). The Secret Service produced all 7 its pre-conviction documents, with appropriate

redactions, as well as all post-conviction documents from the Court Documents category, and

certain post-conviction Open Source documents, on May 2, 2019, and as Exhibit 11. (Callahan

Decl. ¶¶ 22; 24, 81). The Secret Service has not withheld any reasonably segregable non-exempt

portions of documents from Plaintiff. (Callahan Decl. ¶ 131). The Secret Service has produced

all “reasonably segregable” non-exempt information.

    VI.      Several Other FOIA Exemptions Protect The Post-Conviction Documents From
             Full Disclosure.

          FOIA Exemption (b)(7)(A) justifies withholding post-conviction records related to

Plaintiff. However, in the event the Secret Service’s protective intelligence investigation of

Plaintiff closes, or the Court finds Exemption (b)(7)(A) inapplicable, several other FOIA

Exemptions also protect the records from full disclosure. These FOIA Exemptions include

previously discussed exemptions 5 U.S.C. §§ 552 (b)(3), (b)(5), (b)(6), (b)(7)(C), (b)(7)(D),

(b)(7)(E), and (b)(7)(F). (Callahan Decl. ¶ 93). If the Court finds FOIA Exemption (b)(7)(A)

inapplicable, the Secret Service requests the Court permit the Secret Service to withhold and

redact the post-conviction records in accordance with the aforementioned Exemptions.




7
  The Secret Service is not producing certain records belonging to the FBI and BOP, as described
in Note 2, supra.


                                                 35
        Case 3:18-cv-00220-ARS Document 25 Filed 05/30/19 Page 36 of 37



                                       CONCLUSION

       The Secret Service respectfully requests the Court grant this motion for summary

judgment, and find the Secret Service has complied with its obligations under the FOIA,

5 U.S.C. §552.

   Dated: May 30, 2019.

                                            DREW H. WRIGLEY
                                            United States Attorney

                                    By:     /s/ James Patrick Thomas
                                            JAMES PATRICK THOMAS
                                            Assistant United States Attorney
                                            ND Bar Board ID No. 06014
                                            P.O. Box 699
                                            Bismarck, ND 58502-0699
                                            (701) 530-2420
                                            james.p.thomas@usdoj.gov
                                            Attorney for United States Secret Service




                                              36
       Case 3:18-cv-00220-ARS Document 25 Filed 05/30/19 Page 37 of 37




                            CERTIFICATE OF SERVICE


      I hereby certify that on May 30, 2019 the foregoing document, and Declaration of
William J. Callahan Deputy Director, United States Secret Service, with accompanying
Exhibits 1-11, were filed electronically with the Clerk of Court through ECF.

       I further certify that copies of this document, and Declaration of William J.
Callahan Deputy Director, United States Secret Service, with accompanying Exhibits 1-
11, were sent via FedEx, for Standard Delivery [TRK# 7753 4390 4432], to non-ECF
participating party:

      Daniel Edward Cvijanovich
      2433 20th Ave. S., Apt. 305
      Fargo, ND 58103


      Dated: May 30, 2019

                                        /s/
                                        ___________________________
                                            James Patrick Thomas
                                        JAMES PATRICK THOMAS
                                        Assistant United States Attorney




                                          37
